Case: 19-10594      Document: 00515709789         Page: 1    Date Filed: 01/18/2021




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 18, 2021
                                   No. 19-10594
                                                                          Lyle W. Cayce
                                                                               Clerk
   Clarence D. Brown,

                                                            Plaintiff—Appellant,

                                       versus

   Tarrant County, Texas; Dee Anderson, Individually,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:12-CV-698


   Before Clement, Ho, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Clarence Brown is a civilly committed sexually violent predator under
   Texas law. In his third appeal in this case, he challenges the district court’s
   dismissal of his § 1983 claims against Tarrant County and its former sheriff,
   Dee Anderson, based on Brown’s twenty-day confinement in a county jail
   during which he did not receive sex offender treatment. Because Anderson is
   entitled to qualified immunity and because Brown states no claim against the
   county, Brown’s claims were properly dismissed. Additionally, the district
   court did not abuse its discretion in denying Brown’s motions to amend his
   complaint and to appoint counsel. Accordingly, we AFFIRM.
Case: 19-10594      Document: 00515709789            Page: 2    Date Filed: 01/18/2021




                                      No. 19-10594


                                           I
          Our previous opinions in this case detail Brown’s challenges to certain
   conditions of his civil confinement under the Texas Sexually Violent
   Predator Act (“SVPA” or “Act”), Tex. Health & Safety Code
   Ann. §§ 841.001–.153 (West 2019). See generally Brown v. Taylor, 911 F.3d
   235, 239–42 (5th Cir. 2018) (“Brown II”); Brown v. Taylor, 829 F.3d 365,
   367–68 (5th Cir. 2016) (“Brown I”); see also In re Commitment of Fisher, 164
   S.W.3d 637, 645–56 (Tex. 2005) (upholding constitutionality of original
   SVPA). To summarize briefly: In 1998, Brown was convicted in Texas state
   court of one count of aggravated assault on a peace officer and three counts
   of sexual assault and sentenced to fifteen years’ imprisonment. Brown II, 911
   F.3d at 240. Before Brown’s anticipated release in October 2011, the state
   initiated civil commitment proceedings against him under the SVPA. Id.
   After a jury proceeding, the trial court ordered Brown civilly committed in
   November 2010, and the judgment was affirmed on appeal. Id.
          The version of the SVPA relevant here required civilly committed
   persons to “reside in a Texas residential facility under contract with the
   [Texas Office of Violent Sex Offender Management (OVSOM)]” or another
   approved location and to participate in OVSOM-provided “treatment and
   supervision.” 1 The Act made the OVSOM “responsible for providing . . .
   treatment and supervision” and “enter[ing] into appropriate memoranda of
   understanding for any necessary supervised housing,” while directing that




          1
          See Act of June 17, 2011, 82nd Leg., R.S., ch. 1201, § 8, sec. 841.082, 2011
   Tex. Sess. Law Serv. Ch. 1201 (West) (amended 2015, 2017) (current version at
   Tex. Health & Safety Code Ann. § 841.082).




                                           2
Case: 19-10594          Document: 00515709789              Page: 3      Date Filed: 01/18/2021




                                           No. 19-10594


   the case manager, an OVSOM employee or contractor, would “provide
   supervision” and “coordinate . . . outpatient treatment and supervision.” 2
           In keeping with these requirements, Brown’s November 2, 2010,
   commitment order provided he would “reside in supervised housing at a
   Texas residential facility under contract with” or approved by the Council
   on Sex Offender Treatment (“Council”), the OVSOM’s predecessor. 3
   Additionally, Brown was ordered to comply with the “treatment provided by
   the Council” as well as the Council’s other written requirements, and
   Brown’s case manager was ordered to “provide treatment and supervision”
   to Brown. The order also notified Brown he could be charged with a third-
   degree felony for failing to comply with the SVPA’s commitment
   requirements. 4
           Brown alleges he was initially committed to a facility in El Paso and
   then transferred to a facility in Fort Worth in March 2012. During intake
   processing at the Fort Worth facility, Brown did not sign certain forms
   acknowledging and agreeing to the facility’s rules. This incident led to his




           2
               Id. §§ 841.007, 841.002(3), 841.083.
           3
             The OVSOM assumed responsibilities from the Council in September 2011.
   Council on Sex Offender Treatment, Texas Health & Human Services,
   https://hhs.texas.gov/doing-business-hhs/licensing-credentialing-regulation/
   professional-licensing-certification-unit/council-sex-offender-treatment (last visited Jan.
   8, 2021); see also Tex. Health & Safety Code Ann. § 841.083.
           4
              It is unclear whether the district court took judicial notice of Brown’s
   commitment order, but an appellate court may judicially notice certain facts, even if the
   district court did not. See United States v. Herrera-Ochoa, 245 F.3d 495, 501 (5th Cir. 2001);
   see also FED. R. EVID. 201(d) & Note to Subdivision (f). Brown filed the commitment
   order as part of a supplemental document to his first amended complaint and referenced it
   in his second amended complaint. Defendants do not dispute its accuracy. We may
   therefore consider it. See Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011).




                                                 3
Case: 19-10594         Document: 00515709789              Page: 4       Date Filed: 01/18/2021




                                          No. 19-10594


   arrest, indictment for violating the terms of his commitment, and
   confinement at the Tarrant County Jail as a pre-trial detainee.
           Brown posted bond on September 13, 2012. He was then transferred
   to the Cold Springs Jail, where Sheriff Dee Anderson agreed to confine
   Brown on receiving his commitment order, pursuant to a Memorandum of
   Understanding (“MOU”) with the Council. The MOU stated that Tarrant
   County would provide “housing, meals, and other usual services to [Council]
   clients” in the Tarrant County Adult Detention System Work Release
   Program. Meanwhile, the Council would bear responsibility for “obtaining
   and paying for all programs it require[d] for its clients” and for supervising
   them outside the Tarrant County program. 5
           Although Brown was acquitted of violating his commitment terms on
   October 3, 2012, he remained at the Cold Springs Jail for more than a month
   before being transferred to a Houston facility. Brown did not receive sex
   offender treatment during the twenty-day period he was confined at Cold
   Springs between his posting bond and his acquittal. Brown II, 911 F.3d at 241.
   Treatment resumed after his acquittal. Id.
           Brown filed a pro se complaint challenging the conditions of his
   confinement under 42 U.S.C. § 1983. Id. at 239. He originally sued multiple
   defendants in their individual and official capacities, including Sheriff
   Anderson and Tarrant County. Id. at 242. Although we previously affirmed
   the dismissal of claims against most of these defendants, we vacated the



           5
              The district court considered the MOU in ruling on Brown’s motion to dismiss,
   without objection. Brown does not object to our considering the MOU on appeal and relies
   on it to support his claims. Nevertheless, we note the propriety of taking judicial notice of
   the MOU as a “matter[] of public record directly relevant to the issue at hand,” which we
   may consider in reviewing a Rule 12(b)(6) motion. Funk, 631 F.3d at 783; see also Basic Cap.
   Mgmt., Inc. v. Dynex Cap., Inc., 976 F.3d 585, 589 (5th Cir. 2020).




                                                4
Case: 19-10594         Document: 00515709789               Page: 5       Date Filed: 01/18/2021




                                           No. 19-10594


   dismissal of Brown’s claims against Anderson and the county. Id. at 241–42,
   247. 6
            In reviewing Brown’s first amended complaint, we concluded Brown
   had stated a due process claim against Anderson and Tarrant County. Id. at
   244. Based on the allegation that Brown “received no sex offender treatment
   while being held after posting bond,” which the state of Texas conceded, 7 we
   held Brown had “sufficiently alleged” that “his post-bond confinement at
   the Cold Springs Jail was not reasonably related to supervision and
   treatment,” which we said represented a “cognizable due process claim.” Id.
   (citing Seling v. Young, 531 U.S. 250, 265 (2001)). We also held Brown’s
   claims were cognizable against Anderson because Anderson “agreed to
   confine him within Anderson’s facility,” and thus cognizable against Tarrant
   County because Anderson was its sheriff. Id. (cleaned up). However, we
   found Brown had not stated a claim for his post-acquittal confinement at the
   Cold Springs Jail because the state “resumed providing him with sex offender
   treatment” after his acquittal and “permitted him to leave Cold Springs Jail
   pursuant to his supervision level.” Id. at 245. We also vacated the district
   court’s denial of leave to amend Brown’s first amended complaint. Id. at 247.
            On remand, the district court granted Brown leave to file a second
   amended complaint, and Anderson and Tarrant County were served for the
   first time. Shortly thereafter, they filed a joint motion to dismiss, which the
   district court granted based on Anderson’s entitlement to qualified immunity


            6
              We also vacated the dismissal of Brown’s retaliation claim against Greg Basham,
   facility director at the Fort Worth facility, Brown II, 911 F.3d at 247, but the district court
   dismissed this claim again on remand, and Brown has not appealed.
            7
            Neither Anderson nor Tarrant County had been served at the time of the previous
   appeal. The state of Texas sought to participate in the appeal as an amicus curiae, but we
   deemed it to have appeared as a party. Brown II, 911 F.3d at 242 n.6. On remand, the district
   court dismissed Brown’s claims against Texas, and Brown has not appealed.




                                                 5
Case: 19-10594      Document: 00515709789           Page: 6     Date Filed: 01/18/2021




                                     No. 19-10594


   and Brown’s failure to state a municipal liability claim against Tarrant
   County. The district court also denied Brown’s motions for appointment of
   counsel and for leave to file a third amended complaint. This appeal followed.
                                          II
          We review de novo a Rule 12(b)(6) dismissal for failure to state a claim.
   Innova Hosp. San Antonio, L.P. v. Blue Cross & Blue Shield of Ga., Inc., 892
   F.3d 719, 726 (5th Cir. 2018). “To survive a motion to dismiss, a complaint
   must contain sufficient factual matter which, when taken as true, states ‘a
   claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007)). Pro se complaints receive a “liberal
   construction.” Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018) (citing
   Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Even so, “mere conclusory
   allegations on a critical issue are insufficient to raise a constitutional issue.”
   United States v. Woods, 870 F.2d 285, 288 n.3 (5th Cir. 1989) (per curiam).
   “Under our precedent, we may ‘affirm on any ground supported by the
   record,’ . . . so long as the argument was raised below.” Gilbert v. Donahoe,
   751 F.3d 303, 311 (5th Cir. 2014) (citations omitted).
                                          III
          Brown’s pro se appeal argues the district court erred by (1) holding
   Anderson was entitled to qualified immunity; (2) concluding Brown failed to
   state a municipal liability claim against Tarrant County; (3) denying Brown’s
   motion to file a third amended complaint; and (4) denying Brown’s motion
   to appoint counsel. We address each issue in turn.
                                          A
          Government officials like Anderson enjoy qualified immunity “unless
   a plaintiff pleads facts showing (1) that the official violated a statutory or
   constitutional right, and (2) that the right was ‘clearly established’ at the time




                                           6
Case: 19-10594        Document: 00515709789              Page: 7       Date Filed: 01/18/2021




                                          No. 19-10594


   of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011); see
   also Arnold v. Williams, 979 F.3d 262, 267 (5th Cir. 2020). We “have
   discretion to decide which of the two prongs of qualified-immunity analysis
   to tackle first.” See al-Kidd, 563 U.S. at 735 (citing Pearson v. Callahan, 555
   U.S. 223, 236 (2009)).
           Anderson asserts a qualified immunity defense to Brown’s claim that
   Anderson held him in the Cold Springs Jail under conditions that violated
   due process. We choose to resolve Brown’s claim at step two of the qualified
   immunity analysis, 8 finding that the asserted right was not “clearly
   established” at the time of Anderson’s conduct.
           The precise question we must answer is “whether a reasonable officer
   could have believed [his conduct] to be lawful, in light of clearly established
   law and the information the officer[] possessed.” Keller v. Fleming, 952 F.3d
   216, 225 (5th Cir. 2020) (quoting Anderson v. Creighton, 483 U.S. 635, 641
   (1987)) (cleaned up). “[W]e must frame the [clearly established law
   question] with specificity and granularity,” Morrow v. Meachum, 917 F.3d
   870, 874–75 (5th Cir. 2019), for “[t]he dispositive question is whether the
   violative nature of particular conduct is clearly established.” Id. (quoting
   Mullenix v. Luna, 577 U.S. 7, 12 (2015) (per curiam)). The plaintiff must


           8
             This avoids any potential conflict with the law-of-the-case doctrine, which
   generally prevents us from considering issues decided in a previous appeal. See USPPS,
   Ltd. v. Avery Dennison Corp., 647 F.3d 274, 282 (5th Cir. 2011). Our prior opinion
   concluded Brown had stated a due process claim against Anderson, Brown II, 911 F.3d at
   244, and Brown’s second amended complaint pleads facts identical to those we previously
   examined. We note, however, that the issue of qualified immunity was not before the prior
   panel because the Texas Attorney General did not brief a qualified immunity defense and
   Anderson himself was not served until after the panel decision. Anderson claimed qualified
   immunity for the first time before the district court on remand, and we consider his
   entitlement to immunity for the first time now. See, e.g., Med. Ctr. Pharmacy v. Holder, 634
   F.3d 830, 834 (5th Cir. 2011) (explaining that “an issue that is not expressly or implicitly
   decided on appeal does not become part of the law of the case”).




                                                7
Case: 19-10594      Document: 00515709789           Page: 8       Date Filed: 01/18/2021




                                     No. 19-10594


   identify controlling precedent that makes the unlawfulness of the officer’s
   conduct sufficiently clear that a reasonable officer would have understood his
   conduct violated that right. Keller, 952 F.3d at 225 (citing Reichle v. Howards,
   566 U.S. 658, 664 (2012)).
          Brown argues that when Anderson confined him in the Cold Springs
   Jail, it was clearly established that a person may be civilly confined only under
   conditions reasonably related to the purpose for which he was committed. He
   points out that “due process requires that the conditions and duration of
   confinement . . . bear some reasonable relation to the purpose for which
   persons are committed.” Seling, 531 U.S. at 265. Thus, Brown argues, it
   should have been clear to Anderson that confining Brown without providing
   sex offender treatment was unlawful.
          We disagree. Brown fails to frame the question with “specificity and
   granularity.” Morrow, 917 F.3d at 874–75. We must ask whether Anderson’s
   “particular conduct,” id., was clearly unlawful. Brown would hold Anderson
   liable specifically because (1) pursuant to a MOU with the county, Anderson
   agreed to hold Brown, a civilly committed sex offender, in a county jail for
   twenty days, (2) while providing him housing, meals, and other services, but
   not sex offender treatment or supervision, (3) where OVSOM (and not
   Anderson) had exclusive responsibility under the SVPA and the confinement
   order to coordinate Brown’s supervision and treatment. See, e.g., Thompson
   v. Upshur County, 245 F.3d 447, 460 (5th Cir. 2001) (defining the clearly
   established law question at a similar level of specificity).
          Brown has not shown that the unlawfulness of this specific conduct
   was clearly established at the time of his confinement. First, Brown cites our
   prior opinion in this case; but there we decided only whether the facts alleged
   crossed the Twombly threshold for stating a due process violation. See Brown
   II, 911 F.3d at 244. We did not purport to address whether Anderson’s




                                           8
Case: 19-10594        Document: 00515709789              Page: 9       Date Filed: 01/18/2021




                                          No. 19-10594


   actions violated clearly established law. Second, Brown cites various
   Supreme Court and Fifth Circuit opinions recognizing due process rights of
   confined persons under various circumstances. See, e.g., Youngberg v. Romeo,
   457 U.S. 307, 324 (1982) (where intellectually disabled person was confined
   at state institution, due process required provision of “such training as an
   appropriate professional would consider reasonable to ensure his safety”);
   Wyatt v. Aderholt, 503 F.2d 1305, 1313–16 (5th Cir. 1974) (federal court could
   order state board to provide constitutionally adequate treatment for mental
   health patients civilly committed to state facilities). 9 But those decisions are
   far afield from the scenario before us. None involve the situation where the
   legal responsibility for providing required treatment rests not on the
   detaining official but on a different entity altogether.
           Moreover, at the time of the challenged conduct, there was a circuit
   split on the underlying question of whether sexually violent or dangerous
   offenders have a due process right to treatment in the first place. Compare
   Sharp v. Weston, 233 F.3d 1166, 1172 (9th Cir. 2000) (finding due process
   right to mental health treatment for persons civilly committed as sexually
   violent predators), and Allison v. Snyder, 332 F.3d 1076, 1079 (7th Cir. 2003)
   (holding civilly confined pre-trial detainees charged with sex offenses are
   “entitled to some kind of treatment”), with Strutton v. Meade, 668 F.3d 549,
   557 (8th Cir. 2012) (finding no “fundamental due process right to sex
   offender treatment”). In light of that disagreement, upon which our circuit



           9
             See also Bell v. Wolfish, 441 U.S. 520, 535–36, 543 (1979) (government did not
   violate pre-trial detainees’ due process right to non-punitive conditions of confinement by
   imposing a “double-bunking” rule); Jackson v. Indiana, 406 U.S. 715, 738 (1972) (state
   could not constitutionally commit pre-trial detainee for indefinite period based solely on
   alleged incapacity to stand criminal trial); Morales v. Turman, 562 F.2d 993, 997–98 (5th
   Cir. 1977) (observing that the case law “ha[d] not universally accepted a right to treatment
   for the mentally ill”).




                                                9
Case: 19-10594      Document: 00515709789              Page: 10     Date Filed: 01/18/2021




                                        No. 19-10594


   had not spoken, we cannot say that Anderson’s failure to provide Brown with
   sex offender treatment—where, again, the obligation for doing so lay
   elsewhere—violated clearly established law.
          Thus, when the question is pitched at the right level of specificity,
   Anderson’s actions do not appear “objectively unreasonable in light of
   clearly established law . . . at the time the defendant acted.” Turner v.
   Lieutenant Driver, 848 F.3d 678, 691 (5th Cir. 2017). The sole relevant act
   Brown attributes to Anderson is signing the MOU or otherwise agreeing to
   confine him. But, as Anderson aptly explains, he had solid reason to believe
   that Brown’s confinement in the Cold Springs Jail was lawful under Brown’s
   commitment order, the SVPA, and the MOU. Moreover, at the time of the
   confinement, the Supreme Court had “repeatedly upheld civil commitment
   laws” similar to Texas’ SVPA against various constitutional challenges, as
   the district court pointed out. See, e.g., United States v. Comstock, 560 U.S.
   126, 129–130 (2010); Kansas v. Crane, 534 U.S. 407, 411–415 (2002); Seling,
   531 U.S. at 266–67; Kansas v. Hendricks, 521 U.S. 346, 360, 368–69 (1997).
   And, as we noted in our 2018 opinion, the Texas Supreme Court upheld the
   constitutionality of the original SVPA in 2005. Brown II, 911 F.3d at 239
   (citing Fisher, 164 S.W.3d at 637). Brown does not point to any authority that
   would have alerted Anderson to the unconstitutionality of Brown’s
   confinement. 10 Because “it cannot be said that all reasonable sheriffs would
   recognize the unconstitutionality of [Anderson]’s supervisory or personal
   acts or omissions,” Thompson, 245 F.3d at 461, Anderson’s acts were not




          10
             Brown alleges that he sent letters to Anderson and members of the Tarrant
   County Commissioners’ Court in late October 2012 notifying them of his unlawful
   confinement in the Cold Springs Jail, but Brown had already been acquitted by that time
   and was receiving sex offender treatment. Brown II, 911 F.3d at 241.




                                             10
Case: 19-10594     Document: 00515709789            Page: 11   Date Filed: 01/18/2021




                                     No. 19-10594


   objectively unreasonable. Anderson is therefore entitled to qualified
   immunity, as the district court correctly concluded.
                                          B
          We next address Brown’s municipal liability claim against Tarrant
   County, which the district court dismissed for failure to state a claim.
          “[M]unicipal liability under § 1983 is limited to deprivations of
   federally protected rights caused by action taken ‘pursuant to official
   municipal policy of some nature.’” Cherry Knoll, L.L.C. v. Jones, 922 F.3d
   309, 316–17 (5th Cir. 2019) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S.
   658, 691 (1978)). Such official policy may take the form of “a policy
   statement, ordinance, regulation, or decision officially adopted and
   promulgated by that body’s officers.” Zarnow v. City of Wichita Falls, 614
   F.3d 161, 166 (5th Cir. 2010) (quoting City of St. Louis v. Praprotnik, 485 U.S.
   112, 121 (1988)). “Alternatively, municipal liability may attach where the
   constitutional deprivation is pursuant to a governmental custom, even if such
   custom has not received formal approval.” Id. (citing Monell, 436 U.S. at
   690–91).
          To state a claim under Monell and its progeny, Brown had to
   sufficiently allege (1) that “an official policymaker with actual or constructive
   knowledge of the constitutional violation acted on behalf of the
   municipality”; (2) that the allegedly unconstitutional action constitutes a
   “custom or policy”; and (3) that there was “a violation of constitutional
   rights whose moving force is the policy or custom.” Zarnow, 614 F.3d at 166–
   169 (citations omitted); see also Doe ex rel. Magee v. Covington Cnty. Sch. Dist.
   ex rel. Keys, 675 F.3d 849, 866–67 (5th Cir. 2012).
          Brown fails the second Monell prong because he did not link his
   allegedly unconstitutional confinement to any county “policy or custom.”
   See Zarnow, 614 F.3d at 171 (court need not consider “moving force” prong




                                          11
Case: 19-10594      Document: 00515709789              Page: 12     Date Filed: 01/18/2021




                                        No. 19-10594


   because it found no “custom or policy”). 11 An “official policy” may take two
   forms—either a “policy statement formally announced by an official
   policymaker” or a “persistent widespread practice of city officials or
   employees, which, although not authorized by officially adopted and
   promulgated policy, is so common and well settled as to constitute a custom
   that fairly represents municipal policy.” Zarnow, 614 F.3d at 168–69 (citation
   omitted). Brown asserts the first kind of policy, but he is mistaken.
          Brown identifies the relevant policy as the MOU, which he claims
   facilitated his unconstitutional confinement in the Cold Springs Jail. Brown,
   however, does not allege the MOU itself required Tarrant County to deny
   him sex offender treatment, which, as we previously recognized, was the sole
   basis for his due process claim. See Brown II, 911 F.3d at 244–45. Nor does he
   allege the MOU was “promulgated with deliberate indifference to the
   ‘known or obvious consequences’ that constitutional violations would
   result.” See Piotrowski v. City of Houston, 237 F.3d 567, 579 (5th Cir. 2001)
   (quoting Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 407
   (1997)). Thus, Brown has not pled an official policy of denying sex offender
   treatment in Tarrant County jails.
          Even if we charitably interpret Brown as arguing Tarrant County had
   a custom of denying sex offender treatment, he fails to plead sufficient facts to
   show that second basis for finding a “policy” under Monell. Brown identified
   only one instance of the county’s confining a committee without treatment—
   his own—but “[i]solated violations are not the persistent, often repeated,
   constant violations, that constitute custom and policy as required for
   municipal section 1983 liability.” Piotrowski, 237 F.3d at 581 (quoting Bennett



          11
             We therefore need not consider whether Brown’s claim also fails the other two
   Monell prongs.




                                             12
Case: 19-10594        Document: 00515709789              Page: 13       Date Filed: 01/18/2021




                                          No. 19-10594


   v. City of Slidell, 728 F.2d 762, 768 n.3 (5th Cir. 1984)); see also Davidson v.
   City of Stafford, 848 F.3d 384, 396–97 (5th Cir. 2017) (finding three arrests
   over three and a half years did not establish a pattern of constitutional
   violations). 12
           Because Brown cannot satisfy the second Monell prong, the district
   court properly dismissed his municipal liability claim.
                                                C
           Finally, we turn to the district court’s denial of Brown’s motions for
   leave to amend his complaint and to appoint counsel, both of which we review
   for abuse of discretion. Rosenzweig v. Azurix Corp., 332 F.3d 854, 863 (5th Cir.
   2003) (motion for leave to amend); Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.
   1987) (request for counsel).
           Brown moved to amend his second amended complaint to present
   claims related to the MOU. While courts should “freely give leave” to
   amend a complaint “when justice so requires,” Fed. R. Civ. P. 15(a)(2),
   we see no abuse of discretion in the denial of Brown’s motion. As the district
   court explained, the MOU is a public document dating from July 2011 that
   Brown already had “a fair opportunity” to challenge. The court also pointed
   out that the proposed amendment would be futile because Brown failed to
   explain how the MOU might defeat Anderson’s qualified immunity or


           12
              Brown also cites the Supreme Court’s decision in Pembaur v. City of Cincinnati,
   475 U.S. 469, 480 (1986), arguing Tarrant County can be liable, even if Brown’s case was
   an “isolated incident,” because a policymaker’s single act may establish liability. But
   Brown waived this argument by failing to raise it before the district court. Zarnow, 614 F.3d
   at 170 (because Zarnow “did not allege in the district court that Chief Coughlin personally
   committed [the alleged violation],” he waived his argument on appeal that “a single
   incident of unconstitutional conduct by a policymaker may impute liability to the City”).
   We therefore do not consider it.




                                                13
Case: 19-10594        Document: 00515709789               Page: 14       Date Filed: 01/18/2021




                                           No. 19-10594


   support municipal liability. We therefore conclude that the district court did
   not abuse its discretion in denying Brown’s motion to amend. See Rosenzweig,
   332 F.3d at 864 (denying leave to amend may be justified by, inter alia,
   “undue delay . . . [or] futility of the amendment” (quoting Foman v. Davis,
   371 U.S. 178, 182 (1962))). 13
           Nor does Brown show the district court abused its discretion in
   denying his motion to appoint counsel. There is no right to appointed counsel
   in § 1983 cases, and a district court need appoint counsel only in “exceptional
   circumstances,” considering “the type and complexity of the case and the
   abilities of the individual pursuing that case.” Cupit, 835 F.2d at 86 (citation
   omitted); see also Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007).
   Brown asked for appointed counsel to help him investigate his case and assist
   at trial because he could not afford to hire an attorney. The district court
   found the relevant factors weighed against granting his motion. Our review
   of the record confirms Brown’s ability to adequately address the pertinent
   issues, which our previous opinion significantly narrowed, without counsel’s
   assistance. See Brown II, 911 F.3d at 247. Because no exceptional
   circumstances merited appointed counsel, the district court did not abuse its
   discretion by denying Brown’s motion.
                                               ***
           The district court’s judgment is AFFIRMED.




           13
              See also, e.g., Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d
   368, 378–79 (5th Cir. 2014) (no abuse of discretion in denying leave to amend when movant
   had two previous chances to amend and a third would have been futile); ABC Arbitrage
   Plaintiffs Grp. v. Tchuruk, 291 F.3d 336, 362 (5th Cir. 2002) (no abuse of discretion where
   plaintiffs had “almost two years to investigate and substantiate their claims” and “the
   court offered [them] a [second] chance to replead” before denying them a third).




                                                14